_,   .




                                 OF mxAs




         Mr. J. T. Ellis, Jr.              Opinion No, WW-1053
         Administrator
         Department of Health              Re:   Whether state employees
         Austin, Texas                           assigned to local health
                                                 departments are governed
                                                 by the provisions of Sec-
                                                 tion 3a of the Travel
                                                 Regulations Act of 1959
                                                 as to their travel and
                                                 other necessary expenses,
         Bear Mr. Ellis :                        and related questions.
              You state that assistance to city and county health depart-
         ments
         -     and loca
                     . 1 health units Is provided by the State Health
         uepartment, by assigning to such local health departments
         state employees qualified under the Merit System as required
         by Federal regulations and the Appropriation Acts of the Legis,;
         lature. These employees are carried on the Department of Health
         payroll and paid with funds from the State Treasury. YOU
         further state your department considers them to be in fact em-
         ployees of the State of Texas and therefore "governed by the
         Travel Regulation Act of 1959, Senate Bill No. 272, enacted by
         the 56th Regular Session of the Texas Legislature."
              1. Your first question asks whether traveling and other
         necessary expenses incurred by an employee above described
         which are paid by local health agencies and not from funds
         appropriated by the Legislature are governed by the provisions
         of Section 3a of the Travel Regulations Act of 1959.
              Article 6823a, Vernon's Civil Statutes, 5,sthe Travel Regu-
         lations Act of 19%.   Sections 3a and 3b thereof read:
                   "Sec. 3. a. Reimbursement from funds
              appropriated by the Legislature for travel-
              ing and other necessary expenses incurred by
              the various officials, heads of state agencies,
              and employees of the state in the active dis-
              charge of their duties shall be on the basis of
              either a per diem or actual expenses as speci-
              fically fixed and appropriated by the Legls-
              lature in General Appropriation Acts. A per
              diem allowance shall mean a flat daily rate
                                                                .   .




Mr. J. T. Ellis, Jr., page 2 (W-1053)


    payment in lieu of actual expenses incurred
    for meals and lodging and as such shall be
    legally construed as additional compensation
    for official travel purposes only.
        "b. The rate of per diem and transporta-
    tion allowance and method of computing those
    rates shall be as those set forth in General
    Appropriation Acts providing for the expentes
    of the state government from year to year.
     The answer to your first question is that the traveling
and other expenses so paid are not governed by the provisions
of Section 3a of Favel Regulations Act of 1959. Of course,
such employees cannot legally receive pay for such expenses
from both the State Treasury and the local agencies. The
Section quoted specifically refers to "Reimbursement from
funds appropriated by the Legislature W . .' (Emphasis
added).
     2. You further state that in some instances state em-
ployees of the Department of Health assigned as above stated
are receiving lump sums for traveling and other necessary
expenses from local funds. In this connection, your second
question reads: "If such lump sum payments for traveling
and other necessary expenses are in fact in excess of actual
traveling and other necessary expenses, does this violate the
limits of local transportation allowances as defined in Sec-
tion 8 of the Travel Regulations Act of 1959?"
     Section 8 of Article 6823a, Vernon's Civil Statutes,
reads:
          "Sec. 8. An employee whose duties custom-
     arily require travel within his designated
     headquarters may be authorized a local trans-
     portation allowance for this travel. Such allow-
     ance, however, shall never exceed the transporta-
     tion allowance for use of a privately owned
     automobile as set by the Legislature in the
     General Appropriations Acts."
     As these payments are not made from the State Treasury
they are not controlled by the General Appropriations Acts
or the Travel Regulations Act of 1959. In this connection,
we refer you to Section 7, Article 6823a, Vernon's Civil
Statutes, which reads:
Mr. J. T. Ellis, Jr., Page 3 (WW-1053)


         “Sec. 7.  Double travel expense payments
    to state officials or employees are prohibited.
    When an employee engages in travel for which he
    is to be compensated by a non-state agency, he
    shall not receive any reimbursement for ,such
    travel from authorized amounts in the General
    Appropriation Acts."
     Since such employees are not being reimbursed for
such travel from authorized amounts in the General Appro-
priation Acts, and are being compensated for their travel by
non-state agencies only, such compensation, from local funds,
does not violate Section 8 of the Travel Regulations Act of
1959, as the Travel Regulation Act is only applicable to funds
appropriated by the Legislature.
     We are not answering your third question, as'it was predi-
cated on our answering your second question in the affirmative.
                         SUMMARY
            1\state employee assigned to local
            health departments is not governed
            by the provisions of Section 32,
            Article 6823a, Vernon's Civil Stat-
            utes, the Travel Regulations Act of
            1959, as to reimbursement for his
            traveling and other necessary expenses
            if none of such reimbursement is from
            funds appropriated by the Legislature.
            The receiving of lump sums for travel-
            ing and other necessary expenses from
            local funds by such assigned employees,
            which are in excess of their actual
            expenses, does not violate the limits
            of local transportation allowance as
            defined in Section 8 of the Travel Regu-
            lations Act of 1959, for such expenses.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas



SAW:mm:ms                          Assistant
Mr. J. T. Ellis, Jr., page 4 (WW-1053


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Dudley D. McCalla
Karietta Payne
I?astonC. Courtney
W. Ray Scruggs
REVIEWED FOR THE ATTORNEY GENERAL
By: Morgan Nesbitt